Opinion issued May 7, 2020




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-19-00453-CV
                            ———————————
                         DON MCCAFFETY, Appellant
                                         V.
                       GEORGE BARNSTONE, Appellee


                    On Appeal from the 157th District Court
                             Harris County, Texas
                       Trial Court Case No. 2017-48731


                          MEMORANDUM OPINION

      This is an appeal from the trial court’s final summary judgment order signed

on March 12, 2019. Appellant’s brief was originally due on November 12, 2019.

Appellant filed a pro se motion to abate the appeal and remand to the trial court for

a new trial. The Court denied this motion on November 19, 2019. On February 25,
2020, we issued a notice advising appellant that unless the brief was filed within ten

days, we might dismiss the appeal for want of prosecution. Appellant neither timely

filed a brief nor requested an extension. See TEX. R. APP. P. 38.8(a)(1) (the appellate

court may dismiss for want of prosecution for failure to file appellant’s brief).

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R. APP.

P. 38.8(a)(1), 42.3(b), 43.2(f). We dismiss all pending motions as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.




                                          2